Citation Nr: 1515987	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  15-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.

(The matters of entitlement to service connection for asthma, irritated stomach, a higher initial evaluation for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU); are the subjects of a concurrently but separately issued Board decision.)


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from December 1972 to March 1974 and from December 1975 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2014 decision letter, the RO determined that the attorney was not entitled to a fee from the evaluation of PTSD, increased the day after the 100 percent evaluation for hospitalization period ended, from the rating decision dated June 17, 2013 because the temporary 100 percent and increase was due to new evidence and not based from the notice of disagreement.  The withheld sum of $1,678.34 was to be refunded to the claimant upon the expiration of the due process period, or upon receipt of a waiver for the representative.  

In an October 2014 notice of disagreement (NOD), the Veteran's attorney argued that the RO's denial of attorney fees based on the June 17, 2013 decision, which granted a higher evaluation for PTSD, was incorrect.  

The attorney has filed a timely NOD with the August 2014 determination regarding the award of attorney fees.  When an NOD has been filed, VA must issue a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  Here, no SOC has been issued, so a remand is required.

Accordingly, the case is REMANDED for the following action:

Issue an SOC on the issue of entitlement to attorney fees from past due benefits, to include notification of the need to file a substantive appeal to perfect the issue.  If, and only, the attorney perfects an appeal should the matter be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  _________________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



